ACCEPTED
                                                                                           03-14-00774-CV
                                                                                                   5188707
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      5/7/2015 10:40:38 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                            NO. 03-14-00774-CV
           ____________________________________________________
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                    IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                            AT AUSTIN, TEXAS          5/7/2015 10:40:38 AM
           ____________________________________________________
                                                        JEFFREY D. KYLE
                                                              Clerk
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS, and
    NICOLE ORIA, in her Official Capacity as Executive Director
                                         Appellants/Cross-Appellees,
                               v.

                        ELLEN JEFFERSON, D.V.M.,
                                             Appellee/Cross-Appellant.
           ____________________________________________________

  On Appeal from the 127th Judicial District Court of Travis County, Texas
                      Cause No. D-1-GN-14-000287
                The Honorable Gisela D. Triana presiding
        _________________________________________________

                 APPELLANTS’ UNOPPOSED MOTON FOR
                   EXTENSION OF TIME TO FILE BRIEF
           ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellants, the Texas State Board of Veterinary Medical Examiners and

Nicole Oria, in her Official Capacity as Executive Director, by and through the

Office of the Attorney General of Texas and the undersigned Assistant Attorney

General, respectfully request this Court to grant them a thirty (30) day extension of

time to file their initial brief, and in support would show the Court as follows:

      1.      Appellants’ brief is currently due on May 8, 2015. No previous

extensions have been requested or granted.
      2.     Appellants request a thirty (30) day extension of time to file their brief,

to June 8, 2015.

      3.     The reason for the request is that the undersigned counsel for

Appellants has hearings and other matters scheduled during May, 2015.

      4.     This Motion is not interposed for the purpose of delay, but only for the

purpose of allowing counsel to adequately prepare and file Appellants’ brief and

fully address the issues in this appeal.

      5.     Counsel for Cross-Appellant, Ellen Jefferson, D.V.M., has stated that

he does not oppose this Motion.

      Appellants therefore respectfully request an extension of time to and

including, June 8, 2015 in which to file and serve their brief in the captioned appeal.

Dated: May 7, 2015.

                                           Respectfully submitted,

                                           KEN PAXTON
                                           Attorney General of Texas

                                           CHARLES E. ROY
                                           First Assistant Attorney General

                                           JAMES E. DAVIS
                                           Deputy Attorney General for Civil Litigation

                                           DAVID A. TALBOT, JR.
                                           Division Chief, Administrative Law Division


                                             2
                                       /s/ Ted A. Ross
                                       Ted A. Ross
                                       Assistant Attorney General
                                       State Bar No. 24008890
                                       OFFICE OF THE TEXAS ATTORNEY GENERAL
                                       ADMINISTRATIVE LAW DIVISION
                                       P. O. Box 12548
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 475-4191
                                       Facsimile: (512) 457-4674
                                       Email: ted.ross@texasattorneygeneral.gov

                                       Attorneys for Appellants, Texas State Board
                                       of Veterinary Medical Examiners, and Nicole
                                       Oria, in her Official Capacity as Executive
                                       Director


                      CERTIFICATE OF CONFERENCE

       I hereby certify that I contacted counsel for Cross-Appellant and he stated
that he does not oppose this Motion.


                                              /s/ Ted A. Ross
                                              Ted A. Ross
                                              Assistant Attorney General




                                          3
                        CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 7th day of May 2015:

Ryan Clinton                  Via: Electronic Service
State Bar No. 24027934
DAVIS, GERALD & CREMER, P.C.
111 Congress Ave., Suite 1660
Austin, Texas 78701
(432) 687-0011
 Fax: (432) 687-1735

David F. Brown                  Via: Electronic Service
David P. Blanke
Zeke DeRose III
EWELL, BROWN & BLANKE, LLP
111 Congress Avenue, 28th Floor
Austin, Texas 78701
Telephone: (512) 457-0233
Facsimile: (877) 651-6384

Attorneys for Cross-Appellant,
Ellen Jefferson, D.V.M.

                                                 /s/ Ted A. Ross
                                                 Ted A. Ross
                                                 Assistant Attorney General




                                       4